Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Receipt of Applicant’s Amendment, filed 04/11/2022 is acknowledged.
Claims 1-5, 7-14, and 16-20 are pending in this application.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive and the arguments based on 103 are moot. 	Applicant Argument(s): 
101 Rejection based on Alice decision should be withdrawn because the claims improve technology or technical field.
Examiner respectfully submits that the 101 rejection is maintained due to insufficient showing of improvement.
Applicant argues that as a whole the technical field of improvement of the invention is based on improvement to receipt of and ordering of comments, similar to example 37 of ordering icons on display.
The invention that was covered by the example is reorganizing icons based on the amount of memory allocated. This does not mean that all claims organizing content have practical application. In the instant application, the ordering of comments is not directed linked to any availability of memory. Rather, it merely scores comments based on an algorithm and orders the comments based on the score of the comment. Therefore, the recitation of a generic computer system applying an abstract idea, taken as a whole, does not rise to the level of practical application.
Lastly, Applicant argues that under step 2B, the instant invention rises to the level of significantly more. Applicant supplants the argument that online and offline manner is enough to show significantly more. However, as stated above, there is not enough showing to find significantly more. There is not enough showing of improvement to technology nor computer.
101 rejection based on Alice is maintained.
Applicant argues that online and offline manner of ordering is not taught. It seems that applicant argues that ordering of comments must be accomplished in both offline and online manner. Examiner respectfully disagrees with this interpretation. Initially, the claim limitation in question is a run-on sentence. Looking to the claim limitation, it states “in response to . . ., in an online manner, obtain”. This is either a recitation of a list or there are two modifiers separated by two commas with only one clause. There arises an ambiguity which modifier is intended to modify the one clause. Therefore, ordering of comments can be performed offline or online with display triggering happening in an online manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, initially, the claim limitation in question is a run-on sentence. Looking to the claim limitation, it states “in response to . . ., in an online manner, obtain”. This is either a recitation of a list or there are two modifiers separated by two commas with only one clause. There arises an ambiguity which modifier is intended to modify the one clause. Examiner will interpret “in an online manner” to modify “user triggering display of comments” and continuing on to obtaining the first ordering.
Furthermore, the terms “offline manner” and “online manner” is ambiguous. It seems that applicant is claiming that the manner simulates or is similar to offline/online behavior. The terms do not necessitate that any action must be performed offline/online. Examiner requests clarification of the use of the terms.
All independent claims include these ambiguities and are similarly rejected. All dependent claims are rejected similarly based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites a method comprising steps, and therefore is a process.
At step 2A, prong one, the claim recites:
ordering the comments based on basic attributes of the comment to obtain a first ordering result, and establishing an index for the first ordering result;
performing ordering adjustment on the first ordering result based on the user's feature data to obtain a second ordering result which serves as a basis for displaying the comments to the user.
The limitation of “score the comments...” and “order the comments . . .” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “score” and “order” in this context encompasses a mental evaluation, judgement, or opinion of placing the comments into a stored order. This could include one mentally thinking about the comments and making an evaluation of the basic attributes for a ranking/ordering of the comments. Similarly, “establish an index” is also a mental process, as this is nothing more than mentally keeping track of the order/ranking as mentally evaluated. Additionally, these limitations may also be abstract ideas as certain methods of organizing human activity. Particularly, as a form of “managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions)”. See MPEP 2106.04(a)(2)(II). The instant limitations refer broadly to “comments” would include, for instance, human verbal or written comments, divorced from any technical environment. This “order” and “score” is directly analogous to “filtering content” and/or a social activity of evaluating human comments provided.
Accordingly, the claim recites an abstract idea.

At step 2A prong two, the judicial exception is not integrated into a practical application. In particular, the claim only recites additional limitations of, “obtaining comments data”, “detecting an event of a user triggering display of the comments”, and “obtain the first ordering result through the index.” These additional limitations are insignificant extra-solution activity, as they amount to necessary data gathering and outputting. See MPEP 2106.05(g). Each of these “obtain” and “detect"nlimitations are essentially mere data gathering as “obtaining information” and/or “a request from a user to view” data which are activities that courts have found to be insignificant extra-solution activity. See MPEP 2106.05(g) and iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Accordingly, the additional elements, individually or as acombination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to insignificant extra-solution activity. Even when re-evaluating as per MPEP 2106.05(II) the additional elements considered to be insignificant extra- solution activity per MPEP § 2106.05(g), the element are not unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Specifically, as in MPEP 2106.05(d) “receiving ... data over a network, e.g. using the internet to gather data” and/or “storing and retrieving information in memory” which both are akin to the “obtaining” limitations here are court-identified as well understood, routine, and conventional. Thus, these additional elements are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 recites additionally a further “obtaining of comment data” for instance “periodically”. Such limitations are similar to the other already evaluated “obtaining” limitations and are still insignificant extra-solution activity at Step 2A prong one as “obtaining information” and well- understood, routine, and conventional at Step 2B as “receiving ... data over a network” and/or “storing and retrieving information in memory” as stated above. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible. 
Claim 3 recites additionally a further “obtaining an ordering policy configuration” and “score the comments” according to the policy. Such “obtaining” is similar to the other already evaluated “obtaining” limitations and are still insignificant extra-solution activity at Step 2A prong one and well- understood, routine, and conventional at Step 2B. The “invoking operators to score the comments” is simply a further abstract idea as either a mathematical calculation of how the score is calculated or a mental process as an evaluation based on specified operators/policy to perform the scoring. Therefore, the additional elements are further abstract ideas or, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 recites additionally to claim 3 further “establishing an index” for the ordering result. This is insignificant extra-solution activity as mere data gathering and outputting or insignificant application (i.e. simply downloading/storing the result) at Step 2A prong one and well-understood, routine, and conventional at Step 2B as still storing information in memory. Therefore, the additional elements are, either individually or as a combination, not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 recites the details for the type of “obtain[ed] event” from claim 1 as one of specific types of data. This is still insignificant extra-solution activity as mere data gathering at Step 2A prong one and well-understood, routine, and conventional at Step 2B as still storing information in memory for the same reasons as in claim 1. Providing further details of the type of event/data obtained does not change the analysis of the limitation. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 recites additionally to claim 6 further “scoring the comments” which as in claim 6 is still a mental process. As well as also “obtaining” an ordering policy configuration and “score the comments” according to the policy. Such “obtaining” is similar to the other already evaluated “obtaining” limitations and are still insignificant extra-solution activity at Step 2A prong one and well-understood, routine, and conventional at Step 2B. The “invoking operators to score the comments” is simply a further abstract idea as either a mathematical calculation of how the score is calculated or a mental process as an evaluation based on specified operators/policy to perform the scoring. Therefore, the additional elements are further abstract ideas or, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 recites additionally to claim 3 operator-dependent data relationship in the policy and parallel invocation for the operators. The relationship type being part of the policy is simply providing further details of the type of obtained policy data does not change the analysis of the limitation from claim 3. The further “performing parallel invocation” is either a mental process or mathematical
	calculation abstract idea of how the policy/scoring is performed by parallel operator processing, as is done in math per order of operations or mentally by pen in paper performing parallel invocation of multiple features for scoring. Therefore, the additional elements are either further abstract ideas or, either individually or as a combination, not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 recites additionally to claim 7 that “adjusting the second ordering” is based on “intervention data.” This is simply a further refinement of the identified abstract idea of “adjusting” the ordering or scoring. Thus, there is nothing in this claim further than the abstract idea identified and the claim does not include additional elements. Therefore, the claim is not patent eligible.

Claim 10 recites additionally to claim 7 operator-dependent data relationship in the policy and parallel invocation for the operators. The relationship type being part of the policy is simply providing further details of the type of obtained policy data does not change the analysis of the limitation from claim 3. The further “performing parallel invocation” is either a mental process or mathematical calculation abstract idea of how the policy/scoring is performed by parallel operator processing, as is done in math per order of operations or mentally by pen in paper performing parallel invocation of multiple features for scoring. Therefore, the additional elements are either further abstract ideas or, either individually or as a combination, not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claims 11-14 and 16-19 recite the same limitations as in claims 1-10, which limitations are analyzed and treated that same as above in claims 1-10. Claims 11-19 at step 1 are directed to an “electronic device” which is a machine. The claims recite then further generic computer components as: at least one processor;
a memory communicatively connected with the at least one processor;
wherein the memory stores instructions executable by the at least one processor, and the executions are executed by the at least one processor to enable to the at least one processor to perform a method for ordering comments [as in claim 1-10]

At step 2A prong two the memory, processor, and execution of instructions are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. Accordingly, the additional elements, individually or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claims are directed to an abstract idea (as analyzed above for claims 1-10). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim 20 recites the same limitations as in claim 1, which limitations are analyzed and treated that same as above in claim 1. Claims 20 at step 1 is directed to a “non-transitory computer readable storage medium” which is a product or article of manufacture. The claims recite then further generic computer components as:
a non-transitory computer readable storage medium with computer instructions
a computer
	At step 2A prong two the medium and computer are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. Accordingly, the additional elements, individually or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea (as analyzed above for claims 1-20). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al., U.S. Patent Pub. No. 2014/0280236 (hereinafter Faller), and further in view of Kirkham et al., U.S. Patent Pub. No. 2017/0244728 (hereinafter Kirkham).
Regarding claim 1, Faller teaches:
1. A computer-implemented method for ordering comments, wherein the method comprises: (See Faller Abstract, [0011], claim 1 describing method).
[In an offline manner], obtaining comments data, (See Faller [0012], [0026], [0045] comments for content data are obtained and stored).
ordering the comments based on basic attributes of the comment to obtain a first ordering result, and establishing an index for the first ordering result; (See Faller [0013]-[0015] and [0039]- [0045] wherein comment scorer determines an order for the comments (i.e. first ordering result) and maintains (i.e. indexes) such ordering result. The scoring is based on comment basic attributes such as popularity, etc. as described in [0039]-[0045]).
in response to detecting an event of a user triggering display of the comments, in an online manner, obtaining the first ordering result through the index, scoring the comments according to matching degrees of the comments and user’s feature data to obtain score results of the comments; combining the obtained score results of the comments with score results of the comments in the first ordering result (See Faller Abstract, [0004], [0048]-[0049] wherein “comments are presented in an order” based on the interest score (i.e. final score)), to obtain final score results of the comments, ordering the comments based on the final score results of the comments, to obtain a second ordering result (See Faller [0047] “combines” the affinity score and the basic comment score to obtain the total interest score (i.e. final score); [0014: “A comment's interest score indicates a measure of the likelihood that the user viewing the content item 100 will be interested in the comment. In one embodiment, the social networking system selects comments 114 and 116 for presentation because they have the highest interest scores of the 2,071 comments. Alternatively, comments 114 and 116 are selected for presentation because they have at least a threshold interest score.”]);
and displaying the comments to the user. (See Faller [0013]-[0015], [0046]-[0048] wherein in response to user triggering event such as request for content with comments, click for additional comments, etc. the comment ranker adjusts the scoring from above as “determine the order” for which displayed/presented to the user based on the “comment score” further being combined with an affinity score or interest score for the user to rank/order the comments displayed to the user based on the request event. See also [0053], [0054], [0058)).
Faller does not explicitly teach, however, Kirkham, in an analogous art teaches:
Online manner and offline manner (Kirkham [0059: “The offline trustworthiness score may be based on information available in different databases, such as a sex offender database, criminal records database, and the like. In some embodiments, the offline trustworthiness score is based on age of the information in these databases.”] and [0051: “The online trustworthiness score may also depend on the amount of time since some information from the user profile has been updated, or the frequency the user updates certain information of the user profile.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the online and offline manner of ordering of Kirkham into the “ordering” module of Faller to produce an expected result of providing two different ordered set of data. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently order data using two different methods of ordering.

Regarding claim 3, Faller as applied above to claim 1 further teaches:
The method according to claim 1, wherein the ordering the comments based on basic attributes of the comments comprises: obtaining a first ordering policy configuration which includes an operator combination employed by a first ordering policy; (See Faller [0039]-[0045” comment scorer obtains as in [0043] specific policy as specified values/weights for each characteristic or attribute).
according to the first ordering policy configuration, invoking operators to score the comments based on the basic attributes of the comments on which the operators depend to obtain score results of the comments in the first ordering result. (See Faller [0039]-[0045” comment scorer obtains as in [0043]-[0044] applies the specified values/weights for each characteristic or attribute as an invocation of the operators including “+”, multiplication by “3” or “-1”, etc. to score the comments). Regarding claim 4, Faller as applied above to claim 3 further teaches:

4. The method according to claim 3, wherein if the first ordering policy configuration includes more than one ordering policy, establishing an index for the 30 first ordering result corresponding to each ordering policy. (First note as in MPEP 2111.04 this appears to be a contingent limitation and ina method claim “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Here the limitation is mapped as it is also recited in the equivalent device claim 14, but is not limiting of claim 1, in that if there is not “more than one” policy, the limitation is nor performed. See then Faller [0039] and [0045] comment scorer determines an order and “maintains” such that it is indexed, under the broadest reasonable interpretation of that term. This includes periodically updating the order or score, and maintaining such as for user-specific further adjustment and retrieval).

Regarding claim 5, Faller as applied above to claim 1 further teaches:
5. The method according to claim 1, wherein the event of the user triggering display of the comments comprises: an event of the user clicking a component for triggering display of comments on a webpage; or an event of the user sliding the webpage to a comment display area; or an event of the user of opening a webpage displaying comments by default; or an event of the user of triggering display of comments via a voice instruction. (See Faller [0013]-[0015], [0046]-[0048] wherein in response to user triggering event such as request for content with comments, click for additional comments, etc. the comment ranker adjusts the scoring. Such is at least an even of clicking a component for display (i.e. selecting/clicking additional comments should be displayed) or opening/requesting a webpage/content displaying comments by default per the request as pages as in [0025], [0031], [0057]. See also [0019] and [0055] input based on computer peripheral, such as mouse click).
Regarding claim 6, Faller as applied above to claim 1 further teaches:

he method according to claim 1, wherein the performing ordering adjustment on the first ordering result based on the user's feature data comprises:
scoring the comments according to matching degrees of the comments and the user's feature data; (See Faller [0046]-[0049] scoring based on user affinity score per user feature data matching degree).
combining the obtained score results of the comments with the score results of the comments in the first ordering result, to obtain final score results of the comments; (See Faller [0047] “combines” the affinity score and the basic comment score to obtain the total interest score (i.e. final score)).
ordering the comments based on the final score results of the comments, to obtain the second ordering result. (See Faller Abstract, [0004], [0048]-[0049] wherein “comments are presented in an order” based on the interest score (i.e. final score)).

Regarding claim 7, Faller as applied above to claim 7 further teaches:

7. The method according to claim 1, wherein the scoring the comments according to matching degrees of the comments and the user's feature data comprises: obtaining a second ordering policy configuration which includes an operator combination employed by a second ordering policy; (See Faller [0046]-[0049] wherein the affinity score is a second policy for scoring ordering based on a variety of factors as in [0034] and [0054] including using summing, multiplying, etc. with weighting of various factors).
according to the second ordering policy configuration, invoking the operators to score the comments based on the user's feature data on which the operators depend to obtain the score results of the comments. (See Faller [0046]-[0049], [0034], and [0054] wherein comment ranker and/or affinity scorer obtains and applies the specified values/weights as an invocation of the operators).

Regarding claim 8, Faller as applied above to claim 3 further teaches:
8. The method according to claim 3, wherein the first ordering policy configuration or the second ordering policy configuration further comprises: an operator-dependent data relationship; the invoking the operators comprises: performing parallel invocation for the operators based on the operator-dependent data relationship. (See Faller at least [0043]-[0045] wherein comment score as first policy, invokes operator dependent data relationship as general mathematical order of operations, and parallel invocation of operators as calculating multiplication in parallel before evaluating summation).

Regarding claim 9, Faller as applied above to claim 7 further teaches:
9. The method according to claim 7, wherein the method further comprises: further adjusting the second ordering result based on intervention data. (See at least Faller [0045] intervention data on comment of “marking it as unwanted” is used to further adjust first ordering result then combined with second ordering results in [0047] by “update the comment score”).

Regarding claim 10, Faller as applied above to claim 7 further teaches:
10. The method according to claim 7, wherein the first ordering policy configuration or the second ordering policy configuration further comprises: an operator-dependent data relationship; the invoking the operators comprises: performing parallel invocation for the operators based on the operator-dependent data relationship. (See Faller at least [0043]-[0045] wherein comment score as first policy, invokes operator dependent data relationship as general mathematical order of operations, and parallel invocation of operators as calculating multiplication in parallel before evaluating summation).

Regarding claims 11 and 13-19, Faller as applied above to claims 1 and 3-10 teaches the limitations the same as cited therein. These claims differ only in being directed to a device with computer elements that are taught additionally in Faller: An electronic device, comprising: (See Faller [0018]-[0020] and [0066]). at least one processor; and (See Faller [0065]-[0066]). a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for ordering comments (See Faller [0065]-[0067]).

Regarding claim 20, Faller as applied above to claim 1 teaches the limitations the same as cited therein. The claim differs only in being directed to a computer medium that is taught additionally in Faller: A non-transitory computer readable storage medium with computer instructions stored thereon, wherein the computer instructions are used for causing a computer to perform a method for ordering comments, (See Faller [0065]-[0067]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Faller, Kirkham, and further in view of Capon, U.S. Patent Pub. No. 2019/0278815 (hereinafter Capon).
Regarding claims 2 and 12, Faller in the analogous are of comment ordering as applied above teaches:
The method according to claim 1 [and device according claim 11], wherein the obtaining comment data comprises:
Faller does not teach obtaining the comment data from a distributed message queue as:
obtaining comment data pushed by a distributed message queue, triggered by a comment alteration event; or periodically obtaining the comment data from the distributed message queue; in response to detecting the event of the user triggering display of the comments, the method further comprises: obtaining comment data from the distributed message queue according to information of the event.
However, Capon in the analogous art of displaying comment overlays in webpages teaches:
obtaining comment data pushed by the distributed message queue, triggered by a comment alteration event; or periodically obtaining the comment data from the distributed message queue; in response to obtaining the event of the user triggering display of the comments, the method further comprises: obtaining comment data from the distributed message queue according to information of the event. (See Capon [0163] and [0089] wherein a distributed message queue such as RabbitMQ is used for communicating with client and receiving comments and content element information. This includes as in [0089]-[0090], [0159], and [0210] periodic trigger of obtaining the comment data from the message queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the message queue based content and comment data updating and retrieval as in Capon with the comment ordering and updating system as in Faller in order to allow decoupled applications which are easier to develop, deploy, and maintain for comment ordering. That is, Faller as in [0045] already updates periodically the obtained comments and scoring of such, by decoupling the obtaining and using a message queue the comments can be pushed/provided to the comment scorers in a more scalable fashion as the message queue as an independent component can crawl/update new comments without need to perform immediate scoring or other operations.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The pertinent prior art made of record, but not relied upon for the rejections: a. US2012/0158753 (See Abstract and [0036]-[0039] comment ordering and adjusted comment ordering). b. US2018/0329582 (See Abstract and [0063]-[0066] adjusted ordering including intervention data of hiding the comment). Cc. US2017/0139920 (See [0071] user triggering events for comment display/ordering and [0075] score comments by averaging multiple signals). d. US2017/0169029 (See Abstract and [0033]-[0038] generate scoring for each comment based on properties and the ordering based on ranking). e. US2018/0197109 (See Abstract and [0004] ranking comments using feedback). f. US2016/0224574 (See Abstract and [0036] reordering search results based on individual user bias feature). g. US2015/0193540 (See Abstract and Fig. 6 score content items based on content feature and user features). h. US2014/0379682 (See Abstract comment ranking based on attributes).
i. Agarwal NPL “Personalized Recommendations of User Comments via Factor Models”
(See Abstract for each user rank the comments according to personalized preference).
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/27/2017
/TAELOR KIM/Primary Examiner, Art Unit 2156